Citation Nr: 9904164	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right thumb disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
right thumb disability.  The veteran timely appealed that 
adverse determination.  

In August 1997, the veteran requested a hearing at the RO 
before a hearing officer and for a hearing before a Member of 
the Board, also to be held at the RO.  The veteran testified 
at a personal hearing held at the RO in November 1997 before 
a hearing officer.  A transcript of that hearing is of 
record.  The hearing officer denied service connection for 
right thumb disability and the veteran was notified in a 
supplemental statement of the case sent to him in December 
1997.  In December 1998, the veteran canceled his request for 
a personal hearing to be held at the RO before a Member of 
the Board.  As no request for a rescheduling of that hearing 
has been received, the request for a BVA hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (1998).


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's current status post right thumb surgery 
and any incident of active duty service.  


CONCLUSION OF LAW

The claim for service connection for right thumb disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served his entire active duty service in the Army 
from November 1972 to October 1975.  He maintains that he 
injured his right thumb while boxing on active duty.  The 
veteran asserts that from the time of the injury until his 
surgery in 1995, he lived with the pain until it became so 
bad that he had to undergo surgery on his right thumb in 
1995.  

The veteran's service medical records show that he was 
treated in February 1974 for an injury to his right hand, 
which he sustained while boxing the day before.  It was 
swollen and tender in the region of one to three metacarpals.  
X-rays revealed no fracture.  The diagnosis was right thumb 
sprain.  His subsequent service medical records do not reveal 
any complaints or symptomatology pertaining to the right 
thumb.  In August 1995, the veteran was involved in a fight 
and sustained a human bite to his right arm and laceration to 
his right hand.  X-rays revealed no fracture or dislocation.  
The veteran's separation examination was negative for a right 
thumb disability.

Post service, the veteran underwent VA examination in May 
1976.  The report of the examination contains no complaints, 
symptomatology, or findings pertaining to the right thumb.  
Subsequent reports of VA examinations conducted in December 
1977, November 1979, and September 1991, likewise, do not 
contain any findings or complaints concerning the veteran's 
right thumb.  The veteran's VA outpatient treatment records 
for February 1988 to June 1992 show that he was seen for 
complaints of back and neck pain; however not for any right 
thumb complaints.  

The veteran's VA outpatient treatment records for October 
1994 to June 1996 show that he injured his right thumb in 
October 1994 when a ceiling fell.  He was treated in 
Samaritan Hospital emergency room.  In June 1995, he 
underwent right thumb radial collateral ligament 
reconstruction and trigger thumb release.  

The report of the veteran's October 1996 VA examination notes 
a history of the veteran's right thumb condition, as related 
by the veteran.  At the time, he complained that of an 
inability to grasp firmly the handle of a teacup or other 
fine movements.  Upon examination, the thumb had no 
deformities, apart from a slightly increased 
metacarpophalangeal joint at the thumb.  There was an inch 
and a half well-healed scar over the medical aspect of the 
thumb and extending about one inch onto the thenar eminence.  
He was able to flex, extend, and appose to the palm of his 
hand without difficulty.  There was no mallet or swan-neck 
deformity.  His right hand strength was satisfactory.  The 
diagnosis, after the examiner reviewed the veteran's June 
1995 right thumb operation, was status post resection of the 
radial collateral ligament of the right thumb and trigger 
thumb release, with no significant functional limitation.  

In July 1997, the veteran submitted photographs of him in 
service showing him as a member of the boxing team.  In 
November 1997, the veteran testified at a personal hearing 
held at the RO before a hearing officer.  A transcript of 
that hearing is of record.  During the hearing, he 
essentially testified that he had injured his right thumb 
while boxing in service, but that he did not complain about 
it because of the macho thing with boxers, and also being in 
the Special Forces.  He further testified that his right 
thumb got progressively worse over the years and that he 
eventually had to undergo surgery on the right thumb in 1995.  

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In the veteran's case, he was treated in service for right 
thumb sprain, which he sustained while boxing.  However, 
after initial treatment, his service medical records do not 
reflect any subsequent complaints, symptomatology, or 
findings pertaining to his right thumb, and no right thumb 
disability was shown at separation.  Thus, no chronic thumb 
disability was manifested in service.  

Indeed, it was not until 1994, twenty years after the 
veteran's separation from active duty, that he was again 
treated for an injury to his right thumb.  At that time, he 
had injured it after a ceiling fell.  In early June 1995, he 
underwent right thumb radial collateral ligament 
reconstruction and trigger thumb release.  VA medical 
evaluation in October 1996 confirmed his current status post 
right thumb surgery; thus, the veteran is medically shown to 
current have a condition, which is not one for which lay 
evidence is competent.  Savage, supra.  Significantly, 
however, there is no competent, i.e., medical, evidence 
establishing a relationship, or nexus, between the veteran's 
current right thumb disorder and a disease or incident that 
occurred while he was on active duty, to include the injury 
he sustained therein. 

The veteran may well believe that his current thumb disorder 
is the result of his in-service injury.  However, even if his 
testimony and assertions were accepted as establishing 
continuity of right thumb symptomatology since service 
consistent with Savage and section 3.303(b), his claim would 
still fail in the absence of a medical opinion linking that 
symptomatology to the current condition.  In this regard, the 
Board would emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion such as the diagnosis of a disability, or an 
opinion as to the etiology of that disability.  As the 
veteran is a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter (here, medical causation); hence, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Thus, the Board must conclude that the e veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for right thumb disability is well grounded.  As 
the duty to assist has not been triggered by evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the record to support his claim for service 
connection.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances that would put the VA on 
notice that any additional relevant evidence may exist which 
could be obtained that, if true, would well-ground the 
veteran's service connection claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO, which did 
not specifically deny the claim as not well grounded, but 
appears to have considered the veteran's claim on the merits. 
However, when an RO does not specifically address the 
question whether a claim was well grounded but rather, as 
here, proceeds to adjudicate on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board would also point out that in its June 
1997 Statement of the Case, the RO set forth the legal 
requirement of presenting a well-grounded claim.  The Board 
finds that the duty to inform the veteran of evidence needed 
to complete his application for benefits has been met.  See 
38 C.F.R. § 5103;Robinette, 8 Vet. App. at 77-78.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for right thumb disability is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

